PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,249,178
Issue Date: 15 Feb 2022
Application No. 16/733,116
Filing or 371(c) Date: 2 Jan 2020
For: Satellite Orbital Monitoring and Detection System Using Fractal Superscatterer Satellite Reflectors (FSR)

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c) filed July 22, 2022, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(c) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed provisional application as required by 35 U.S.C. 119(e) and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4). The underlying application has issued as a patent; and therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed provisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(c), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance § 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

Petitioner has submitted a $1050 petition fee, a corrected ADS in compliance with 37 CFR 1.76(c) containing a proper benefit claim to the prior-filed provisional application, an acceptable statement of unintentional delay, a completed Certificate of Correction form, and a $160 certificate of correction fee. In addition, petitioner provided a statement regarding the extended period of delay that supports a conclusion that the entire delay was unintentional.

As the present petition satisfies the requirements to add or correct a reference to a prior provisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 119(e) as unintentionally delayed. Therefore, it is appropriate for petitioner to add or correct the claim under 35 U.S.C. 119(e) for benefit of the prior-filed provisional application via Certificate of Correction.
  
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET